112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sherman L. GIBBS, Appellant,v.Shirley S. CHATER, Appellee.
No. 96-1203WA.
United States Court of Appeals, Eighth Circuit.
Submitted May 1, 1997.Filed May 5, 1997.

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
PER CURIAM.


1
Sherman L. Gibbs appeals the judgment of the district court affirming the Commissioner's decision to deny Gibbs's applications for disability insurance benefits and supplemental security income.  After careful review of the administrative record and the parties' briefs, we agree with the conclusions reached by the district court and affirm without further discussion.  See 8th Cir.  R. 47B.